Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 13, 2019

                                      No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                                v.

                                           John DOE,
                                            Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08589
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

       Appellee has filed a “motion to deny automatic stay of all proceedings pending appeal.”
Appellee alleges appellants stated in an email that “all proceedings in the trial court, including
discovery, should be stayed.” Appellee’s motion seeks our determination of whether the trial
court proceedings or the commencement of trial is stayed while this interlocutory appeal is
pending. See Tex. Civ. Prac. & Rem. Code § 51.014(b), (c). However, appellee’s motion does
not allege that the trial court has made any determination as to whether the trial court
proceedings or the commencement of trial is stayed. We therefore deny appellee’s motion.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court